Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The response filed on 09/01/2022 to the restriction requirement of 07/01/2022 has been received.  Applicant has elected Group I, claims 1-5 and 12 for examination.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  Claims 1-20 are pending. Claims 6-11, 13-20 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 1-5 and 12 are currently under prosecution.
Drawings
The drawings are objected to because pages 17 and 18 are not labeled with appropriate Figure number, if it’s a continuation from Figure 8, please label “Figure 8 continued” on both pages 17 and 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. [paragraph 0219] 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the method of claim 1..." Claim 1 recites “an immunogenic composition...” There is no method of claim 1 as stated in claim 12.  Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (US10434152 B2, publication date: 04/27/2017).
Wei teaches an immunogenic composition, comprising an amino acid sequence variant of SEQ ID NO: 2. The instant specification defines a variant as the “variation of nucleic acid sequence, a variation of nucleic acid sequence encoding a protein, or a variation of a protein in which one or more nucleotides or amino acid residues have been modified by nucleotide or amino acid substitution, addition, or deletion while retaining all or at least some of the function of the reference nucleic acid sequence or protein”. Wei teaches SEQ ID NO: 45, which matches 99.3% to the instantly claimed SEQ ID NO: 2. Additionally, Wei teaches that SEQ ID NO: 45 is a sequence of HER2, therefore the variation in nucleotides or amino acid residues retain the same function as the instantly claimed sequence. Therefore, SEQ ID NO: 45 is a variant of SEQ ID NO: 2 due to modified amino acids in the sequence including substitutions. 
Wei teaches that the immunogenic composition further comprises a pharmaceutically acceptable carrier and an adjuvant. Wei further teaches a recombinant expression construct, comprising a nucleic acid encoding the immunogenic composition, operably linked to a heterologous regulatory nucleic acid sequence. Wei further teaches that the immunogenic composition is characterized by an effectiveness to stimulate immune activity against a specified tumor-associated self-antigen in a subject or effectiveness to overcome self-tolerance of the specified tumor-associated self-antigen.  (abstract; col 3 lines 1-15; col 10 lines 3-16; col 11 lines 16-24; col 12 lines 1-6; col 16 lines 1-25; example 3) 
Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flechtner et al (US10859566 B2, Priority to: 03/20/2017). 
Flechtner teaches an immunogenic composition, comprising an amino acid sequence variant of SEQ ID NO: 2. The instant specification defines a variant as the “variation of nucleic acid sequence, a variation of nucleic acid sequence encoding a protein, or a variation of a protein in which one or more nucleotides or amino acid residues have been modified by nucleotide or amino acid substitution, addition, or deletion while retaining all or at least some of the function of the reference nucleic acid sequence or protein”. Flechtner teaches SEQ ID NOs 24 and 237, which match 99.3% to the instantly claimed SEQ ID NO: 2. Additionally, Flechtner teaches that SEQ ID NOs: 24 and 237 are sequences of HER2, therefore the variation in nucleotides or amino acid residues retain the same function as the instantly claimed sequence. Therefore, SEQ ID NOs 24 and 237 are variants of SEQ ID NO: 2 due to modified amino acids in the sequence including substitutions
Flechtner teaches that the immunogenic composition further comprises a pharmaceutically acceptable carrier and an adjuvant. Flechtner further teaches a recombinant expression construct, comprising a nucleic acid encoding the immunogenic composition, operably linked to a heterologous regulatory nucleic acid sequence. Flechtner further teaches that the immunogenic composition is characterized by an effectiveness to stimulate immune activity against a specified tumor-associated self-antigen in a subject or effectiveness to overcome self-tolerance of the specified tumor-associated self-antigen.  (col 24 lines 79-50; col 27 lines 29-41, 54-56; col 49 lines 58-67; col 79 lines 8-16; col 80 lines 48-64; Table 8) 
Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US10179820 B2, Publication Date: 06/22/2017). 
Chen teaches an immunogenic composition, comprising an amino acid sequence variant of SEQ ID NO: 2. The instant specification defines a variant as the “variation of nucleic acid sequence, a variation of nucleic acid sequence encoding a protein, or a variation of a protein in which one or more nucleotides or amino acid residues have been modified by nucleotide or amino acid substitution, addition, or deletion while retaining all or at least some of the function of the reference nucleic acid sequence or protein”. Chen teaches SEQ ID NO: 1, which matches 99.3% to the instantly claimed SEQ ID NO: 2. Additionally, Chen teaches that SEQ ID NO: 1 is a sequence that encodes for HER2, therefore the variation in nucleotides or amino acid residues retain the same function as the instantly claimed sequence. Therefore, SEQ ID NO: 1 is a variant of SEQ ID NO: 2 due to modified amino acids in the sequence including substitutions
Chen teaches that the immunogenic composition further comprises a pharmaceutically acceptable carrier and an adjuvant. Chen further teaches a recombinant expression construct, comprising a nucleic acid encoding the immunogenic composition, operably linked to a heterologous regulatory nucleic acid sequence. Chen further teaches that the immunogenic composition is characterized by an effectiveness to stimulate immune activity against a specified tumor-associated self-antigen in a subject. (col 44 lines 24-31; col 140 lines 1-14, col 142 lines 19-26) 
Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US8895017 B2, Publication Date: 03/28/2013).  
Cho teaches an immunogenic composition, comprising an amino acid sequence variant of SEQ ID NO: 2.  The instant specification defines a variant as the “variation of nucleic acid sequence, a variation of nucleic acid sequence encoding a protein, or a variation of a protein in which one or more nucleotides or amino acid residues have been modified by nucleotide or amino acid substitution, addition, or deletion while retaining all or at least some of the function of the reference nucleic acid sequence or protein”. Cho teaches an immunogenic composition comprising immunogenic HER2 peptides by inducing responses against human HER-2 receptors. Cho teaches sequences of the HER2 peptide, that vary by one or more nucleotides and retain the same instantly claimed function. 
Cho teaches that the immunogenic composition further comprises a pharmaceutically acceptable carrier and an adjuvant. Cho further teaches a recombinant expression construct, comprising a nucleic acid encoding the immunogenic composition, operably linked to a heterologous regulatory nucleic acid sequence. Cho further teaches that the immunogenic composition is characterized by an effectiveness to stimulate immune activity against a specified tumor-associated self-antigen in a subject and effectiveness to overcome self-tolerance of the specified tumor-associated self-antigen.  (Abstract; col 3 lines 30-44; col 8 lines 58-60; col 10 lines 37-57; Table 1) 
Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaumaya et al (US20110086055 A1, Publication Date: 04/14/2011).   
Kaumaya teaches an immunogenic composition, comprising an amino acid sequence variant of SEQ ID NO: 2. Kaumaya teaches an immunogenic composition comprising immunogenic HER2 peptides by inducing responses against human HER-2 receptors. Kaumaya teaches sequences of the HER2 peptide, that vary by one or more nucleotides and retain the same instantly claimed function.
Kaumaya teaches that the immunogenic composition further comprises a pharmaceutically acceptable carrier and an adjuvant. Kaumaya further teaches a recombinant expression construct, comprising a nucleic acid encoding the immunogenic composition, operably linked to a heterologous regulatory nucleic acid sequence. Kaumaya further teaches that the immunogenic composition is characterized by an effectiveness to stimulate immune activity against a specified tumor-associated self-antigen in a subject.  [Abstract, 0005, 0064, 0074, 0076-0078] 
Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fikes et al (US9913884 B2, Publication Date: 02/02/2017).    
Fikes teaches an immunogenic composition, comprising an amino acid sequence variant of SEQ ID NO: 2. Fikes teaches an immunogenic composition comprising immunogenic HER2 peptides by inducing responses against human HER-2 receptors. Fikes teaches sequences of the HER2 peptide, that vary by one or more nucleotides and retain the same instantly claimed function.
Fikes teaches that the immunogenic composition further comprises a pharmaceutically acceptable carrier and an adjuvant. Fikes further teaches a recombinant expression construct, comprising a nucleic acid encoding the immunogenic composition, operably linked to a heterologous regulatory nucleic acid sequence. Fikes further teaches that the immunogenic composition is characterized by an effectiveness to stimulate immune activity against a specified tumor-associated self-antigen in a subject and effectiveness to overcome self-tolerance of the specified tumor-associated self-antigen. (Abstract, col 4 lines 44-50; col 9 lines 49-56; col 10 lines 39-44, 61-65; col 10 lines 39-44; example 14)

Conclusion

Conclusion: no claim is allowed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number I s (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642